Title: To Benjamin Franklin from Louis-Pierre Dufourny de Villiers, 20 November 1781
From: Villiers, Louis-Pierre Dufourny de
To: Franklin, Benjamin


Votre Excellence
Paris le 20. 9bre. 1781
Comme François et surtout comme homme ennemy de toutte opression qu’il me soit permis de vous félicitter de l’heureux événement qui prépare la confirmation de l’Indépendançe des Etats-unis. J’admire la bravoure de vos guérriers, la mâle prudence de leurs chefs et meslant mon enthousiasme à celuy de vos compatriottes je vois en vous le principal moteur de la plus mémorable des revolutions. Que ne puis je vous faire connoitre dans toutte leur étendue les regrets de l’elitte de nos citoyens qui n’osent vous témoigner combien leur joye est augmentée de la satisfaction que vous eprouvés enfin apres tant de travaux et de perpléxités. C’est leur langage général partout ou ils se rassemblent et j’ai la satisfaction de trouver dans leurs coeurs ainsi que dans le mien les sentimens de la veneration la plus respectueuse.
Je suis Votre Excellence Votre tres humble et tres obeissant serviteur
Dufourny DE Villiers


Rue St. André des Arts pres la rue Contrescarpe maison de Madme. la Combe
  J’ai a communiquer a Son Excellence une opération tres importante pour les Etats unis et la prie de m’indiquer le lieu le jour et lheure ou elle sera visible.

 
Notation: Dufourny de Villiers 20. Nov. 1781.
